In re Larroque, Pierre; Resweber, Kirk; Bergeron, L.J.; Darce, Harry; Schexnayder, Rodney; Carline, Tunny; — Other(s); applying for supervisory and/or remedial writ; Parish of St. Mary, Sixteenth Judicial District Court, Div. “B”, No. 91-094; to the Court of Appeal, First Circuit, No. CW94 2029.
Granted. The court of appeal erred in failing to grant a rehearing in order to vacate its order of February 10, 1995 as moot. Accordingly, we vacate said order as moot. See St. Charles Parish School Board v. GAF Corp., 512 So.2d 1165 (La.1987).
LEMMON, J., would deny the writ.
VICTORY, J., not on panel.